DETAILED ACTION
Allowable Subject Matter
Claims 23, 24, 32, 33, 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 23, the specifics of the gear sleeve as claimed when viewed in combination with the intervening and parent claim are seen to render a proper finding of prima facie obviousness too tenuous over the cited prior art of record.
Regarding claim 32, the specifics of the first support flange arranged to overlap with the second gear when viewed in combination with the limitations of the intervening and parent claim are seen to render a proper finding of prima facie obviousness to tenuous over the cited art of record.
Regarding claim 36, the specifics of the second shaft having a fourth reinforced gear as claimed when viewed in combination with the limitations of the intervening and parent claim are seen to render a proper finding of prima facie obviousness to tenuous over the cited art of record.
The remaining claims objected to inherit the allowable status based on their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;

(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 20, 21, 22, 25, 26, 27, 28, 29, 30, 31, 34, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepley (US 2010/0170486) in view of Yehle (US 7,784,453 B1).

Regarding claims 20 and 27, Shepley teaches the crossbow cranking mechanism (See Abstract) which includes a housing (See Figure 10 noting the housing of 82) which includes a shaft (See 126), a gear and a support flange on the gear with a plurality of teeth that extend radially outwardly from the shaft along with the support flange which is attached to the teeth (See Figures 10 and 11 noting item 122.  Figure 11 and item 124 clearly shows the flange which is substantially the same diameter of the gears and extends radially outwards from the shaft and is considered the same configuration for gear 122.  Figure 10 shows the thickness of the flange of 122, 124 and 136.)  Yehle teaches the roller clutch mechanism as claimed and a release mechanism which disengages the roller clutch mechanism.  (See 3:4-26 item 108 and 3:51+)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Shepley with the teaching of Yehle to provide means for one way only rotation of a shaft  (See 3:4-26).  Shepley also teaches the second shaft of Claim 27 at item 138.

Regarding claims 21, 22, 25, 26, 28, 29, 30, 31, 34, 35 and 38, Shepley also teaches:
(Claim 21)  at Figures 10, 11 and item 122, 124, the similar outer diameters of the gear and flange.

(Claim 25)  at Figure 10 items 126, 122 and 138, 136, the two gears with two support flanges on shafts.
(Claim 26) at Figures 10, Items 122 and 136, the first gear and second gear are in opposite orientations. 
(Claim 28)  at Figure. 10 items 136 and 138, a second shaft with a second gear and flange.
(Claim 29)  at figure 10 item 136, a second plurality of teeth and flange on a second gear as claimed.
(Claim 30)  at Figure 10, items 122 and 136, a first gear engaged with a second reinforced gear.
(Claim 31)  At Figure 10, items 122 and 136, the flanges on the first and second gear oriented as claimed.
(Claim 34)  at [0071], the differing number of teeth as such would be required to achieve the mechanical advantage taught in the citation.
(Claim 35)  at Figure 10 item 124, the third gear with third gear teen and flange.
(Claim 38)  at figure 10, a shaft with a spool that includes a sidewall with support flanges (See the spool of 134 which can be rearranged as desired.)  Additionally, it has been held that little patentable weight is given to shifting the position of an element as the operation of the device would not be modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  


Response to Arguments
	As noted in the applicants remarks filed 9/10/2021, the previous grounds of rejection are moot in view of the claim amendments filed 9/10/2021. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711